Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending in the application.
Response to Arguments

Applicant’s arguments filed on 11/1/21 have been considered but they are moot in view of new ground of rejection.

Objection
Claim 19 is objected to for the following typographical errors: Line 2, “partition master _manager-” should be “partition master partition master 
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “accessing, at a partition master, an application operation, wherein the partition master is configured to for execution…, wherein the partition master is configured to manage…” in claims 1 and 15; “…terminable, using the partition master…” in claims 4 and 18; “…tracks current assignments of partitions assigned, using the partitioning master…” in claims 5 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim language in the following claims is not clearly understood:
As per claims 3, 10 and 17, they are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention (i.e., the claims recite “Error! Reference source not found”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 4-5, 7-9, 11-12, 14-16 and 18-19 are rejected under pre-AIA  35 U.S.C.103(a)


As per claim 1, McAlister teaches the invention substantially as claimed for a computerized system comprising: 
one or more computer processors (fig. 12; col. 22, lines 16-55); and
computer memory storing computer-useable instructions that, when used by the one or more computer processors, cause the one or more computer processors to perform operations (fig. 12; col. 22, lines 16-55) comprising:
accessing, at a partition master, an application operation, wherein the application operation is configured for execution in a distributed computing system, wherein the partition master is configured to manage both application operations and partitioning operations for the application operations based on partition management information and a lease mechanism associated with the partition management information (col. 21, line 62-col. 22, line 2; col. 5, lines 8-16; col. 9, lines 27-67; col. 12, lines 33-56, e.g., accessing, at the SRDBS, a request/query based on partition management information (e.g., namespace, keys, partition data, etc.); and 
causing execution of the application operation on one or more partition servers in the plurality partition servers in the distributed computing system using the partition management information (col. 12, lines 33-50, e.g., causing execution of the request/query on multiple partitions on multiple partition servers using the partition management information (e.g., namespace, keys, partition data, etc.)).

McAlister does not teach partition server lease.  Zhang teaches accessing, at a partition master ([11][12][69][77]accessing at a home node/WFSR as home node (WFSM)), an application operation, wherein the application operation is configured for execution in a distributed computing system (an operation such as write operation for execution among 
based on accessing the application operation, obtaining a partition master lease associated with the partition management information and a plurality of partition server leases, the plurality of partition server lease associated with a plurality of partition servers ([79][91], based on the operation such as write operation, the home node/WFSR provides leases to WFSRs for modifying the objects; the home node of the object is migrated to the WFSR in response to the WFSR request for ownership lease; During WireFS execution, the WFSRs that want to modify the objects request an ownership lease from the home node. That lease gives exclusive update access to the WFSR for its duration, and must be renewed before expiration to ensure updates are applied to the server and thus visible to other clients); and
based on obtaining the partition master lease associated with the partition management information and a plurality of partition server leases, causing execution of the application operation on one or more partition servers in the plurality partition servers in the distributed computing system using the partition management information (fig. 11; [79][161], based on obtaining the callback list of the home WFSR (master list) and based on the WSFRs obtaining leases to modifying, cause execution of the operation such as write operation on the WFSRs ).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Zhang’s teaching into McAlister’s system in order to provide enhance 

As per claim 2, McAlister and Zhang teach the invention substantially as claimed in claim 1 above.  McAlister and Zhang further teach wherein the partition management information comprises partition data associated with the partition master lease, wherein the partition master lease provides terminal access rights to the partition data associated with executing the application operation (McAlister, col. 12, lines 5-50; Zhang, [79][82][161], e.g., home WFSR takes ownership lease to the partition file, the lease provide access right to the partition file that support executing the request/query).

As per claim 4, McAlister and Zhang teach the invention substantially as claimed in claim 3 above.  Zhang further teach wherein the plurality of partition server leases are terminable, using the partition master, based on one or more failure situations (Zhang, [160]-[161], e.g., home WFSR forces the WFSR to yield ownership (i.e., partition server leases are terminable) based on failure situation such as retried or after long delay).

As per claim 5, McAlister and Zhang teach the invention substantially as claimed in claim 1 above.  McAlister further teaches wherein the partition management information indicates that the partition master is actively managing the plurality of partition servers, wherein the partition management information tracks current assignments of partitions assigned, using the partitioning master, to the plurality of partition servers, wherein the assigned partitions are associated with performing with application operation (McAlister, col. 10, lines 29-41; col. 11, line 44-col. 12, line 50, e.g., partitioned data in the namespace according to partition keys are placed/assigned to the servers; Zhang, [69][77][79][161]).



As per claims 8 and 15, they are rejected for the same reason as set forth in claim 1 above.  

As per claims 9 and 16, they are rejected for the same reason as set forth in claim 2 above.  

As per claims 11 and 18, they are rejected for the same reason as set forth in claim 4 above.  



As per claim 14, it is rejected for the same reason as set forth in claim 7 above.  

Claims 6, 13 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being
unpatentable over McAlister and Zhang in view of Lacapra et al, U.S. Patent Application Publication 2009/0271412 (hereinafter Lacapra).

As per claim 6, McAlister and Zhang teach the invention substantially as claimed in claim 1 above.  Although McAlister teaches wherein a partition sever from the plurality of partition servers supports both application operations and partitioning operations, wherein managing the partitioning operations comprises determining that the plurality of partition servers are serving assigned partitions (col. 10, lines 29-41; col. 11, line 44-col. 12, line 50, e.g., determining that placement of each namespace range in the servers), however McAlister does not teach heartbeat messages.  Lacapra teaches determining that the plurality of servers are serving based on communicating heartbeat messages ([344][346]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Lacapra’s teaching into McAlister’s and Zhang’s system in order to allow the servers  to be known whether they are reachable in McAlister’s and Zhang’s system, thus enhancing the management of the servers in McAlister’s and Zhang’s distributed system.  

Although Lacapra teaches determining that the plurality of servers are serving based on communicating heartbeat messages ([344][346]), however Lacapra does not specifically teach periodically communicating heartbeat message.  Lacapra teaches communicating heartbeat 

As per claims 13 and 20, they are rejected for the same reason as set forth in claim 6 above.  

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set
forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end
of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the
date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated
from the mailing date of the advisory action. In no event, however, will the statutory period for reply
expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454